Citation Nr: 9922556	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-01 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the jaw, cervical spine, lumbar spine, and the 
shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought.  The 
veteran, who had active service from October 1969 to March 
1973, as well as subsequent reserve service, appealed that 
decision.

As an initial matter, the Board notes that the veteran's 
claims for service connection are discussed in the REMAND 
portion of this decision following the ORDER below.


FINDINGS OF FACT

1.  An August 1973 RO decision letter denied service 
connection for a bilateral knee disorder.  The veteran did 
not appeal that decision within one year of receiving that 
decision and appellate rights.

2.  The veteran has submitted evidence during the pendency of 
this claim which purports to relate the veteran's 
degenerative changes of the knees to the veteran's active 
military service.

3.  The veteran has submitted evidence during the pendency of 
this claim that relates disability of the veteran's cervical 
spine, lumbar spine, and shoulders to the veteran's active 
military service.


CONCLUSIONS OF LAW

1.  The RO decision letter dated August 1973 that denied 
service connection for a bilateral knee disorder is final.  
38 U.S.C.A. §§ 1110, 7105 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 20.302, 20.1103 (1998).

2.  The evidence received since the RO decision letter dated 
August 1973 that denied service connection for a bilateral 
knee disorder is new and material, and the veteran's claim 
has been reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.102, 3.156 (1998).

3.  The veteran's claims for service connection for a 
bilateral knee disorder, and degenerative arthritis of the 
cervical spine, lumbar spine, and shoulders are well 
grounded.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (1998); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).

Historically, an August 1973 decision letter denied service 
connection for a bilateral knee disorder.  The underlying 
rationale for the denial was that while the veteran did have 
in-service knee problems in December 1972, such were acute 
and transitory, as his February 1973 separation examination 
report failed to disclose any residuals.  Appellate rights 
were enclosed with that decision letter, but he did not 
appeal.  That decision thus became final one year thereafter.  
See 38 U.S.C.A. § 7105(b)(1)(c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).

A final decision under cannot be reopened and reconsidered by 
the VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7105.  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998); see also 
Winters v. West, 12 Vet. App.  209 (1999); Elkins v. West, 12 
Vet. App. 203 (1999).

As noted above, service medical records reflect that in 
December 1972, the veteran had complaints of knee pain.  He 
presented a history of lateral dislocation of both patellae, 
with the left worse than the right.  A January 1973 follow-up 
record noted that the veteran's knees were practically 
normal, and the military clinician stated that the veteran's 
knee problems existed prior to enlistment and that surgery 
would not be useful.  

In support of this current claim to reopen, Andrew B. 
Limbert, D.O., a private orthopedic surgeon, informed the RO 
in August 1997 correspondence that X-rays of the knees 
revealed degenerative changes, and that such was aggravated 
due to the physical requirements of the veteran's military 
service.  A September 1996 VA examination report also related 
that the veteran has degenerative joint disease of the knees. 
The Board finds that Dr. Limbert's statement is new and 
material, as it relates a current diagnosis, degenerative 
joint disease of the knees, to the veteran's service, and the 
claim is reopened.  Dr. Limbert's statements also render the 
underlying claim well grounded.  However, the Board finds 
that further information is required before an informed 
decision can be made in this claim, and thus, to this extent, 
this issue is REMANDED below.

In a similar manner, Dr. Limbert indicated that the veteran 
had provided him with a history of his medical consultations 
since he entered active duty in 1969, and detailing his 
consultations with varying physicians since 1971, and he 
opined that in view of the subsequent development of 
radiographically significant axial skeletal disease, one 
might conclude that the veteran's history of injury to the 
cervical spine and perhaps the lower part of the veteran's 
axial skeleton was also sustained at the time that the 
veteran alleged with the ejection seat simulator incident.  
Dr. Limbert indicated that the working diagnosis was 
degenerative disc disease of the cervical and lumbar spine, 
and degenerative joint disease of the acromioclavicular 
joints and knees bilaterally, all of which he believed to 
have been initially incited by service activities.  Based on 
the foregoing, the Board finds that the veteran's claims of 
entitlement to service connection for disabilities of the 
cervical spine, lumbar spine, and shoulder to be well 
grounded.  Again, however, the Board finds that further 
information is required before an informed decision can be 
made regarding the underlying claims, and thus, to this 
extent, these issues are REMANDED below.



ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
knee disorder, this claim is reopened.  The appeal is granted 
to this extent only.

The veteran's claims for service connection for a bilateral 
knee disorder, and degenerative arthritis of the cervical 
spine, lumbar spine and shoulders are well grounded.


REMAND

As noted above, the veteran's claim for service connection 
for a bilateral knee disorder has been reopened, and as Dr. 
Limbert has related a current diagnosis of degenerative joint 
disease to the veteran's service, the Board finds that this 
claim is well grounded.  However, the Board finds that 
further information is required before an informed decision 
can be made in this claim.

Further, all of the veteran's claims for service connection 
except the claim for service connection for a disability 
claimed as degenerative joint disease of the jaw are well 
grounded, thus triggering VA's duty to assist.  In an 
attachment with his April 1996 claim, the veteran related 
extensive post-service treatment for his various disabilities 
for which he now seeks service connection.  It does not 
appear from the claims file that all of these records have 
been obtained.  In order for VA to fulfill its duty to 
assist, these records should be obtained.

With respect to the claim of entitlement to service 
connection for degenerative arthritis of the jaw, the Board 
notes that in 1980, the veteran sought treatment for facial 
pain, which he related began in 1972.  Other treatment 
records relate various diagnoses related to facial pain, 
including temporomandibular joint dysfunction.  On VA 
examination in September 1996, the examiner was unable to 
detect any abnormality of the temporomandibular joint, 
although various other diagnoses are associated with the 
evidence of record.  Other service medical records reflect 
complaints of neck pain, which were also considered part and 
parcel of his complaints of facial pain.  In an August 1997 
letter, Andrew Limbert, D.O. indicated that the veteran had 
been seen for complaints, in pertinent part, of jaw pain, and 
he indicated that the veteran's degenerative disease of the 
cervical spine had progressed.  He also reported that the 
veteran had significant axial skeletal disease and he 
appeared to indicate that the disease was in the cervical 
spine, lumbar spine, shoulder joints, and the knees.  It is 
unclear from this letter whether Dr. Limbert was indicating 
that the veteran had a separate disability of the jaw to 
include osteoarthritis and, if so, whether he was attempting 
to relate such to service.  In view thereof, further 
clarification from Dr. Limbert is necessary.

In August 1997 correspondence, Dr. Limbert related 
degenerative disc disease of the cervical and lumbar spine, 
and degenerative disc disease of the acromioclavicular joints 
to the veteran's service.  It does not appear, however, that 
Dr. Limbert's opinion was based on an actual review of the 
record.  While, a September 1996 VA examination report noted 
the current presence of degenerative arthritis of the 
cervical and lumbosacral spine, as well as degenerative 
arthritis of the shoulders, the examiner did not express an 
opinion regarding the etiology of those disabilities.  In 
light of this, the Board finds that further information is 
required before an informed decision can be made.

Finally, the Board notes that the veteran, in his November 
1997 notice of disagreement, essentially asserted that while 
he was on active duty for training in April 1986, his 
degenerative disc disease of the back was aggravated.  He 
argued that this provided another basis for a favorable 
disposition of his claim.  The RO should ensure that the 
dates of such training are verified and that the veteran's 
claim is considered in light of this contention.

In light of the above, these claims are REMANDED for the 
following development:

1.  After obtaining any necessary 
authorization and consent and contact 
addresses from the veteran, the RO is 
requested to obtain treatment records not 
already of record referenced in the 
attachment to the April 1996 claim.  The 
veteran is also informed that 
adjudication of his claim and appellate 
review, if necessary, would be greatly 
expedited if he would obtain relevant 
treatment records listed in the 
attachment.  

2.  The RO should contact Dr. Limbert and 
request that he provide clarification of 
his August 1997 letter with respect to 
the claim of entitlement to service 
connection for a disability of the jaw.  
Specifically, he should be asked if the 
veteran does have a current diagnosis of 
a disability of the jaw and if so, 
whether he was attempting to relate this 
disorder to the veteran's service.

3.  Thereafter, the RO is requested to 
provide the veteran with a comprehensive 
VA examination to determine the etiology 
and nature of the veteran's claimed 
degenerative arthritis of the bilateral 
knees, cervical spine, lumbar spine and 
shoulders.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  In light of the August 1997 
opinion from Dr. Limbert, which noted 
that the veteran's asserted orthopedic 
problems were a result of the physical 
demands of the military, the examiner is 
requested to give an opinion as to 
whether it is at least as likely as not 
that any current disorder(s) is/are 
related to the veteran's service.  The 
complete rationale for each opinion 
expressed should be set forth.  The 
examiner is also asked specifically to 
comment on Dr. Limbert's opinion.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), the claims file 
must be made available to the examiner 
for review.

4.  If the RO determines that the claim 
for service connection for a disability 
of the jaw is well grounded, the RO is 
requested to provide the veteran with a 
VA examination from an appropriate 
examiner to determine the etiology of 
this disorder.  Specifically, the 
specialist is asked to relate whether it 
is at least as likely as not that any 
current symptomatology and manifestations 
are related to any in-service complaints 
of facial pain.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary shall be conducted, but should 
include X-rays.  The complete rationale 
for each opinion expressed should be set 
forth.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the claims 
file must be made available to the 
examiner for review.

5.  Thereafter, the RO is requested to 
readjudicate the veteran's claims for 
service connection based upon all the 
evidence of record.  In considering the 
veteran's claim of entitlement to service 
connection for a back disorder, the RO 
should address the contention that while 
on active duty for training on April 28, 
1986, his degenerative disc disease of 
the back was aggravated.  If any benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  Thereafter, the veteran and his 
representative should be afforded the 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and provide due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to be considered 
in connection with his current appeal.  No action is required 
until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

